   Case: 4:20-cv-01906-SRC Doc. #: 7 Filed: 02/11/21 Page: 1 of 1 PageID #: 28




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )         No. 4:20-CV-01906 SRC
                                                 )
 STATE, MISSOURI, et al.,                        )
                                                 )
                 Defendants.                     )

                                   Memorandum and Order

       This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. Doc. 5. When the Court dismissed this action on January

21, 2021, the Court stated that an appeal would not be taken in good faith, see 28 U.S.C. §

1915(a)(3), and it is not apparent that Engel now seeks appellate review of any issue that is not

frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

       Further, Engel has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred lawsuits in this Court, which is an abuse of the

judicial process. As of this date, over twenty of his lawsuits have been dismissed as frivolous,

malicious and/or for failure to state a claim. See 28 U.S.C. § 1915.

       For the above stated reasons, the Court denies Engel’s motion to proceed in forma pauperis

on appeal. The Court further orders that Engel shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

       Dated this 11th day of February, 2021.



                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE

                                                1
